By the Court.

Benning, J.,
delivering the opinion.
The legacies to the two minor grandsons were not due when they were paid to the guardian of those grandsons. The legacies were a charge on the land devised to the two sons, Sterling G. Cato and Lewis E. Cato, the persons who paid to the guardian the legacies. The two sons afterwards sold the land to Gentry, who, of course, took the lands subject to the charge on them, of the legacies, if that charge had not been satisfied, by the payment of the legacies to the guardian. That payment was voluntary; promissory notes for the legacies were given and taken, voluntarily.
The question, therefore, is, did the payment, under these circumstances, satisfy the legacies ? If it did, the plea of payment was good, and the decision of the court below right; if it did not, the plea was bad, and the decision wrong.
The payment satisfied the legacies, if the act of payment was binding on the minor wards; the payment did not satisfy the legacies if the act of payment was not binding on them. Was that act, then, binding on them ?
It seems to he a principle of law, that an act of this *330kind is binding on the ward if it turns out to be advantageous to him, audit is not binding on him if it does not so turn out. Story says: “But if an estate is charged with a sum of money, payable to ah infant, at his majority, then, the purchaser is bound to see the money duly paid on Ms arrival at age; for the estate will remain chargeable with it, in his hands,” — Stor. Eq. Jur. § 1133. And this position, we think, is supported by the authorities. — See Dickerson v. Dickerson, 3 Bro. C. C. and note; 2 Sug. Ven. and Pur. 102-105-100; 14 Ves. 273, Eq. Dig. “guardian” III; Macpberson on Inf., 272 et. seq.
Under these authorities, we think the act of payment was not binding on the wards; consequently, we think, that the decision was wrong.
Judgment reversed.